DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 6-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishizaki et al. (USPGPUB 2019/0189041—hereinafter “Ishizaki”).
As to Claim 1, Ishizaki teaches an electronic shelf label (Fig. 2 at 10 and Pg. 2, ¶ 29) that comprises: 
a display unit (Fig. 3 at 16A) that is arranged to display an image (Fig. 2 at P and D1-D4), and 
an interaction interface (Fig. 3 at 16B) which is arranged separate from the display unit (Fig. 3 at 16A and Abstract and Pg. 1, ¶ 7 – note, “The touchpanel in or on the display” (emphasis added)), wherein the interaction interface is realized as stripe-shaped touch sensitive unit (See Fig. 5 and Pg. 3, ¶ 50) that provides a touch-triggered signal (TTS) (See Fig. 5 and Pg. 3, ¶ 52), and 
a processing unit (Fig. 3 at 13) that is connected to the touch sensitive unit (Fig. 3 at 16B) and is arranged to process the touch-triggered signal (TTS) (See Figs. 6-7).
As to Claim 2, Ishizaki teaches a housing (See Figs. 1 and 5 at 10) which comprises the touch sensitive unit (Fig. 3 at 16B) accessible from the outside for a human finger touch (Pg. 3, ¶ 42).  
As to Claim 6, Ishizaki teaches that the touch sensitive unit is a purely resistor based linear position sensor (Pg. 3, ¶ 42).
As to Claim 7, Ishizaki teaches that he touch sensitive unit comprises a touch sensitive area that shows a length, and the touch sensitive unit is arranged to generate the touch-triggered signal (TTS) in such a way that the touch-triggered signal (TTS) represents the touch-position along the length of the touch sensitive area at which the touch happens or occurs (See Fig. 5 and PG. 3, ¶ 50).  
As to Claim 8, Ishizaki teaches that the display unit comprises an image reproduction area that shows a first width, and the length of the touch sensitive area runs in parallel with the first width of the image reproduction area (See Figs. 5 and 8-14 and note P1-P4 and D1-D4).
As to Claim 9, Ishizaki teaches that the length of the touch sensitive area exceeds the first width of the image reproduction area or is of essentially identical measure (See Figs. 5 and 8-14 and note P1-P4 and G11-G2n).
As to Claim 10, Ishizaki teaches that the processing unit is arranged to control the display unit in dependency on the touch-triggered signal (TTS) (See Figs. 4, 6 and 7).
As to Claim 11, Ishizaki teaches that the processing unit is arranged to control the image-position, which is the position along the first width of the image reproduction area where the image is to be displayed, and wherein the image-position is defined by the received touch-triggered signal (TTS) which represents the touch-position (See Figs. 7-14).
As to Claim 12, Ishizaki teaches that the processing unit is arranged to change the image-position along the first width of the image reproduction area in accordance with a detected continuous change of the touch-position (See Figs. 7-14).
As to Claim 13, Ishizaki teaches that the processing unit is arranged to detect and to distinguish between a first touch-triggered signal (TTS) and a second touch triggered signal (TTS), and to influence its operation mode accordingly (See Fig. 7 at S12-S21).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki.
As to Claim 5, Ishizaki teaches that the touch sensitive unit (Fig. 3 at 16B) is attached to the housing of the electronic shelf label (Abstract and Pg. 1, ¶ 7 – note, “The touchpanel in or on the display” (emphasis added)), preferably placed into a recess of the housing, wherein the recess shows a depth that is similar to the height of the touch sensitive unit (See Figs. 8-14).  Ishizaki fails to teach that the touch sensitive unit is glued onto the housing. It is recognized that there are a finite number of ways to adhere a touch sensitive unit to a housing of an electronic shelf label. Thus, at the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use any of the known methods to adhere the touch sensitive unit to the housing of the electronic shelf label, taught by Ishizaki, since a person of ordinary skill in the art has good reason to pursue the known options with reasonable expectation of success. Lastly, any of the known methods would have yielded the predictable result of having the touch sensitive unit stick to the housing.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki in view of Hu et al. (USPGPUB 2021/0026586—hereinafter “Hu”).
As to Claim 3, Ishizaki fails to teach that the touch sensitive unit is localized on a wall of the housing that is different from that wall of the housing which hosts the display unit.  Examiner cites Hu to teach an electronic shelf label including a touch sensitive unit that is localized on a wall of the housing that is different from that wall of the housing which hosts the display unit (Pg.1, ¶’s 4 and 5- “a resistive touch bar under the electronic shelf label”; See Also, Pg. 4, ¶ 85 and Pg. 9, ¶’s 168 and 182).  At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teachings of Hu, that is to form a touch sensitive unit on a different wall of the housing of an electronic shelf unit, in the electronic shelf unit taught Ishizaki, in order to provide an alternative method of input: moving elements by sliding a finger on the touch bar (Hu, Pg.1, ¶’s 4 and 5, Pg. 4, ¶ 85 and Pg. 9, ¶’s 168 and 182).
As to Claim 4, Ishizaki, as modified by Hu, teaches that if the electronic shelf label is installed as intended at a shelf, the wall that hosts the display unit is the front wall and that wall that hosts the touch sensitive unit is the bottom wall (Pg.1, ¶’s 4 and 5, Pg. 4, ¶ 85 and Pg. 9, ¶’s 168 and 182).  

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki in view of Applicant’s Admitted Prior Art (hereinafter “AAPA”).
As to Claim 14, Ishizaki fails to teach that if said first touch-triggered signal (TTS) is detected, the processing unit is arranged to perform a logic link creation mode in which it is arranged to create a logic link between a product and a pre-defined virtual label.  Examiner cites AAPA to teach a processing unit arranged to perform a logic link creation mode in which it is arranged to create a logic link between a product and a pre-defined virtual label (Pg. 1, lines 18-31 – “link a product to a particular shelf label…the link between the electronic shelf label and the product is digitally stored in a database.”). At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the ability to create a logic link between a product and a pre-defined virtual label, as taught by AAPA, in the electronic shelf label taught by Ishizaki, in order to provide the appropriate product information for display on the electronic shelf display. 
As to Claim 15, Ishizaki teaches that when said second touch-triggered signal (TTS) is detected, the processing unit is arranged to perform a position definition mode, in which it is arranged to define the position of a virtual label  within the image reproduction area (See Fig. 7 at S12-S21).  
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wei et al.			USPGPUB 2015/0034719
Kim				USPGPUB 2016/0055562
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694